Exhibit 10.7

Execution Version

AMENDMENT NO. 5 TO MASTER REPURCHASE AGREEMENT

 

AMENDMENT NO. 5 TO MASTER REPURCHASE AGREEMENT, dated as of May 4, 2018 (this
“Amendment”), between TPG RE FINANCE 1, LTD. (“Seller”), and JPMORGAN CHASE
BANK, NATIONAL ASSOCIATION, a national banking association
(“Buyer”).  Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Repurchase Agreement (as defined below).

RECITALS

WHEREAS, Seller and Buyer are parties to that certain Master Repurchase
Agreement, dated as of August 20, 2015 (as amended by that certain Amendment No.
1 to Master Repurchase Agreement, dated as of September 29, 2015, as further
amended by that certain Second Amendment to Master Repurchase Agreement, dated
as of March 14, 2016, as further amended by that certain Amendment No. 3 to
Master Repurchase Agreement, dated as of November 16, 2016, as further amended
by that certain Amendment No. 4 to Master Repurchase Agreement, dated as of
August 18, 2017, as amended hereby and as further amended, restated,
supplemented or otherwise modified and in effect from time to time, the
“Repurchase Agreement”); and

WHEREAS, Seller and Buyer have agreed, subject to the terms and conditions
hereof, that the Repurchase Agreement shall be amended as set forth in this
Amendment; and TPG RE Finance Trust Holdco, LLC (“Guarantor”) has agreed,
subject to the terms and conditions hereof, to make the acknowledgements set
forth herein.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Buyer hereby agree as follows:

SECTION 1.

Repurchase Agreement Amendments.  The Repurchase Agreement is hereby amended as
follows:

(a)

The defined terms, “Annual Reporting Package” and “Quarterly Reporting Package”,
as set forth in Article 2 of the Repurchase Agreement, are each hereby deleted
in their entirety.  

(b)

Clauses (ii) and (iii) of Article 11(j) of the Repurchase Agreement are hereby
amended and restated in their entirety to read as follows:  

“(ii)

as soon as available, but in any event within forty-five (45) calendar days
after the last day of each of the first three fiscal quarters in any fiscal
year, a quarterly reporting package as described in Section 10(d)(i) of the
Guarantee Agreement;

(iii)

as soon as possible, but in any event within ninety (90) calendar days after the
last day of its fiscal year, an annual reporting package as described in Section
10(d)(ii) of the Guarantee Agreement; and”.

 

--------------------------------------------------------------------------------

 

(b)

Exhibit III-B to the Repurchase Agreement is hereby amended and restated in its
entirety to read as follows:  “[Reserved.]”.  

(b)

Exhibit III-C to the Repurchase Agreement is hereby amended and restated in its
entirety to read as follows:  “[Reserved.]”.  

Section 2.Conditions Precedent.  This Amendment shall become effective on the
date hereof provided that this Amendment is duly executed and delivered by each
of Seller and Buyer and Guarantor.

Section 3.Representations and Warranties.  On and as of the date first above
written, Seller hereby represents and warrants to Buyer that (a) it is in
compliance with all the terms and provisions set forth in the Repurchase
Agreement on its part to be observed or performed, (b) after giving effect to
this Amendment, no Default or Event of Default under the Repurchase Agreement
has occurred and is continuing, and (c) after giving effect to this Amendment,
the representations and warranties contained in Article 9 of the Repurchase
Agreement are true and correct in all respects as though made on such date
(except for any such representation or warranty that by its terms refers to a
specific date other than the date first above written, in which case it shall be
true and correct in all respects as of such other date).

Section 4.Acknowledgments of Guarantor.  Guarantor hereby acknowledges (a) the
execution and delivery of this Amendment by Seller and Buyer and agrees that it
continues to be bound by that certain Guarantee Agreement, dated as of August
20, 2015 (as may be amended, restated, supplemented or otherwise modified from
time to time, the “Guarantee Agreement”), made by Guarantor in favor of Buyer,
notwithstanding the execution and delivery of this Amendment and the impact of
the changes set forth herein and therein and (b) that, to its Knowledge, as of
the date hereof, Buyer is in compliance with its undertakings and obligations
under the Repurchase Agreement, the Guarantee Agreement and each of the other
Transaction Documents.

Section 5.Limited Effect.  Except as expressly amended and modified by this
Amendment, the Repurchase Agreement and each of the other Transaction Documents
shall continue to be, and shall remain, in full force and effect in accordance
with their respective terms; provided, however, that upon the date hereof, (a)
all references in the Repurchase Agreement to the “Transaction Documents” shall
be deemed to include, in any event, this Amendment, and (b) each reference to
the “Repurchase Agreement” in any of the Transaction Documents shall be deemed
to be a reference to the Repurchase Agreement as amended hereby.

Section 6.Counterparts.  This Amendment may be executed in counterparts, each of
which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (.PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

Section 7.Costs and Expenses.  Seller shall pay Buyer’s reasonable actual out of
pocket costs and expenses incurred in connection with the preparation,
negotiation, execution and consummation of this Amendment in accordance with the
Repurchase Agreement.  

 

--------------------------------------------------------------------------------

 

Section 8.Submission to Jurisdiction.  Each party irrevocably and
unconditionally (i) submits to the non-exclusive jurisdiction of any United
States Federal or New York State court sitting in Manhattan, and any appellate
court from any such court, solely for the purpose of any suit, action or
proceeding brought to enforce its obligations under this Amendment or relating
in any way to this Amendment and (ii) waives, to the fullest extent it may
effectively do so, any defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court and any right of jurisdiction on
account of its place of residence or domicile.

To the extent that either party has or hereafter may acquire any immunity
(sovereign or otherwise) from any legal action, suit or proceeding, from
jurisdiction of any court or from set off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) with respect to itself or any of
its property, such party hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under this Amendment or relating in any way to this Amendment.

The parties hereby irrevocably waive, to the fullest extent each may effectively
do so, the defense of an inconvenient forum to the maintenance of such action or
proceeding and irrevocably consent to the service of any summons and complaint
and any other process by the mailing of copies of such process to them at their
respective address specified in the Repurchase Agreement.  The parties hereby
agree that a final judgment in any such action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.  Nothing in this Section 8 shall affect the right
of Buyer to serve legal process in any other manner permitted by law or affect
the right of Buyer to bring any action or proceeding against Seller or its
property in the courts of other jurisdictions.

Section 9.WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AMENDMENT.

Section 10.GOVERNING LAW.  THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AMENDMENT, THE RELATIONSHIP OF THE PARTIES TO
THIS AMENDMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND
DUTIES OF THE PARTIES TO THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF.  THE PARTIES HERETO INTEND
THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW
SHALL APPLY TO THIS AMENDMENT. 

[Signature Pages to Follow]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

BUYER:

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
a national banking association organized under the laws of the United States

 

By:

/s/ Thomas N. Cassino

 

Name: Thomas N. Cassino

 

Title: Executive Director

SELLER:

TPG RE FINANCE 1, LTD.,
an exempted company incorporated with limited liability under the laws of the
Cayman Islands

 

By:

/s/ Matthew Coleman

 

Name: Matthew Coleman

 

Title: Vice President

 

 

[Signature Page to Amendment No. 5 to Master Repurchase Agreement – TRT/JPM]

--------------------------------------------------------------------------------

 

Acknowledged:

TPG RE FINANCE TRUST HOLDCO, LLC, a Delaware limited liability company, in its
capacity as Guarantor, and solely for purposes of making the acknowledgement set
forth in Section 4 of this Amendment:

 

By:

/s/ Matthew Coleman

 

Name:  Matthew Coleman

 

Title: Vice President

 

[Signature Page to Amendment No. 5 to Master Repurchase Agreement – TRT/JPM]